DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ESPOSITO (US 2008/20166).
	Regarding claim 8, 13, 15, and 19, ESPOSITO teaches a method of applying a substrate film grip tape to a sports board, the substrate film bonded to a release liner on the bottom of the substrate via and adhesive, where a scored center peel portion 216 of the release liner is removed to expose the adhesive and is subsequently pressed to adhere to the center area of a surface of the board, the center per se obvious, and ESPOSITO teaches spraying soapy water solution onto the exposed adhesive surface to wet the adhesive and board surface (paras. 49-50).  ESPOSITO does not teach the central peel portion is strip shaped lengthwise down the center of the substrate through an entire length of the film and is transparent, folding the substrate portions to peel the liner, smoothing with a spreader to remove excess solution and air pockets, or wiping remaining soapy water solution with a cloth.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a transparent strip shape as the shape of the central portion of the release liner because changes in color, where transparency is not necessary to perform the function, and size and shape have been held per se obvious (MPEP 2144.04).  There would have been a reasonable expectation of bonding a layer to a sports board whether the layer is opaque or transparent (see MPEP 2141; KSR v. Teleflex).  Additionally, ESPOSITO teaches removing the central portion first, as claimed, in order to facilitate alignment of the film being applied (para. 50), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the central section to a center of the board.  In order to perform such an alignment, it would have been obvious to one of ordinary skill in the art to temporarily mark with water removable ink, pencil, chalk or any other common indicative means that would not remain obfuscating a decoration of the sports board when utilized or sold.  ESPOSITO does not teach that the center peel strip runs lengthwise down the center of the substrate film, instead disclosing the center peel strip runs widthwise along a center of the substrate film (figs. 3-5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to orient a center peel strip lengthwise down an adhesive film instead of widthwise because there would have been a reasonable expectation of producing predictable results of bonding the film to KSR v. Teleflex).
	Regarding claim 9, ESPOSITO teaches removing release liner and applying a substrate material via adhesive to a board in several pieces (para. 50), so it would have been obvious to repeat the steps claimed for each portion separated.  Additionally, repetition of process steps has been held per se obvious (MPEP 2144.04).
	Regarding claim 10, ESPOSITO does not disclose keeping a board produced out of the sun for 24-48 hours, but it would have been obvious to one of ordinary skill in the art at the time of the invention to store a substrate film bonded board indoors for any amount of time before the product is used or sold.
	Regarding claims 11 and 12, ESPOSITO does not teach the dimensions of the cutout and release liner claimed, but it would have been obvious to one of ordinary skill in the art at the time of the invention to use substrate film and release liner with dimensions as claimed because changing size of a material has been held per se obvious (MPEP 2144.04), and would have been adjusted to fit a board material being worked upon.
	 Regarding claims 14 and 20, ESPOSITO does not disclose a squeegee or plastic card as the generic spreader of ESPOSITO, but it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a squeegee or generic plastic card because squeegees and plastic cards were well-known means of spreading liquid at the time of the invention.
	Regarding claim 16, ESPOSITO does not disclose keeping a board produced out of the sun for 24-48 hours, but it would have been obvious to one of ordinary skill in the art at the time of the invention to store a substrate film bonded board indoors for any amount of time before the product is used or sold.
per se obvious (MPEP 2144.04), and would have been adjusted to fit a board material being worked upon.
	Regarding claim 21-22, ESPOSITO teaches inputting a computer aided design file to a digital cutter to cut a trace outline into the substrate film including center strip scored between (paras. 36-37 and 49-50), wherein changes of design such as adding a mark has been held per se obvious (MPEP 2144.04), where it would be inherent that the film is retrieved after cutting, and it would have been obvious to one of ordinary skill in the art at the time of the invention to perform the steps of operating a digital camera, uploading the photo to generate an outline, inputting dimensions, scaling dimensions, and saving a digital file in order to send instructions to a digital cutting machine because these are common, well-known steps to produce a CAD file for direction of an automated cutting apparatus, where such an apparatus produces a cutout which must be retrieved in order to be applied.
	Regarding claims 23-24, any cut outline inherently has any number of congruent lengths and widths; and, additionally, it would have been obvious to cut shapes having larger and smaller lengths and widths because changing in size and shape has been held per se obvious (MPEP 2144.04).


Response to Arguments

Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant argues that ESPOSITO fails to teach or suggest the center peel strip is placed lengthwise because the widthwise strip shown in ESPOSITO would not be efficiently and accurately be per se obvious (MPEP 2144.04).  Additionally, there would be a reasonable expectation of producing the same aligned bonding whether the center peel strip was organized along a length of a substrate or along a width of a substrate (MPEP 2141; KSR v. Teleflex).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the board of ESPOSITO would be too large to fit the sports board claimed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  A sports board is claimed, and ESPOSITO discloses a sports board.  Arguendo, should some dimensions be included in amendment, it should be noted that changes of size and shape have been held per se obvious (MPEP 2144.04).
Applicant argues that it would not have been obvious to repeat the steps performed on one side to peel and bond for the other side.  Initially, it has been held per se obvious to repeat method steps (MPEP 2144.04).  While this would require repetition on the other side, ESPOSITO is directed to bonding the center and then both sides, such that it would have been obvious to perform the same peel and bond operations for each side.  Utilizing such a technique has long been a common method of application, such as that in band-aids, but thousands of bonding references do the same.  Additionally, the vast majority of decals, protective films, and functional films bonded to substrates are centered, as that of ESPOSITO.  Applying a sticker aligned in the center of a board or other object being decorated has been long well-known, as centering a sticker is not a novel or inventive concept.
Applicant argues that one of ordinary skill in the art at the time of the invention would leave a bonded board out of the sun for the period claimed because it is particular to the adhesive used.  
 Applicant argues that ESPOSITO does not teach a sports board.  ESPOSITO teaches skateboards, wakeboards, and snowboards (para. 29), which are sports boards.  It should be noted that if applicant were to amend to require “surf board”, or similar, arguendo, it would be held obvious over those disclosed sports boards.
Applicant argues that it would not have been obvious to use a squeegee or plastic card as the spreader of ESPOSITO because the board claimed is large.  This is a spurious argument, as a size of the board is not claimed.  Making a product larger or smaller has been held per se obvious (MPEP 2144.04).  It would have been obvious to use a large or small board, or a large or small squeegee or plastic card, as both would function in the same way.  Squeegees and generic plastic cards are well-known means of spreading liquid.
Applicant argues several times as to particular components would not be as effective because of one being larger or smaller.  In no case in the present claims is there an indication of a dimension of any component that would lead to a criticality or unexpected result.  Sticking a small or large sticker to a substrate surface is an obvious modification, and applicant does not describe any criticality or unexpected results, such that there would be a reasonable expectation of that large or small substrates would bond in the same way (maybe more or less efficiently, but in the same manner; see MPEP 2141; KSR v. Teleflex).
Applicant argues that it would have not been obvious to perform several steps because the claims generally relate to a large sports board.  Changes of size and shape have been held per se obvious (MPEP 2144.04).  Additionally, there is no language suggesting the claims are directed to a “large” sports board.  Further, “large” is a relative term that would be not be defined.  Finally, there is no language in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the tracing method of claims 21-24 because the claims now require tracing a board with a mark, as indicated allowable in claim 1.  While the limitation has been indicated as allowable in claim 1, it is because it is in combination with each limitation in a bonding method as claimed.  The addition of a mark to an object that is digitally traced and uploaded is an obvious change of a design (see MPEP 2144.04), where tracing a star or polka-dots on a substrate film would be similarly obvious.


Allowable Subject Matter
Claims 1-7 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a method as claimed where adhesive elements are placed on a sports board, and a substrate film comprising a centerline mark running down a center and a release liner is temporarily adhered to the board so that a tracing design can be applied to the substrate film.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/               Examiner, Art Unit 1745                                                                                                                                                                                         
/PHILIP C TUCKER/               Supervisory Patent Examiner, Art Unit 1745